Action to recover damages for negligence and unreasonable delay in the delivery of the following telegram:
BRIDGEWATER, N.C. 10-19-1908.
To FLETCHER DOBSON, Morganton, N.C.
Lillie Hicks is dead. Bury to-morrow at 3 p. m.
JOHN HICKS.
These issues were submitted:
1. Did defendant company negligently fail to transmit and deliver the telegram, as alleged in the complaint? Answer: Yes. *Page 733 
2. If the telegram had been delivered without unnecessary delay, could and would the plaintiff have attended the funeral of Lillie Hicks? Answer: Yes.
3. What damage, if any, is plaintiff entitled to recover of defendant? Answer: $500.
From the judgment rendered, the defendant appealed.
We have examined the record and considered the assignment of error of the defendant, and are unable to find any substantial error committed which warrants us in directing another trial.
The cause seems to have been tried in line with the settled principles laid down in the decisions of this Court.
No error.
(767)